FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        DEC 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SOUTH BAY UNITED PENTECOSTAL                     No.   20-56358
CHURCH, a California nonprofit
corporation; BISHOP ARTHUR HODGES                D.C. No.
III, an individual,                              3:20-cv-00865-BAS-AHG
                                                 Southern District of California,
                Plaintiffs-Appellants,           San Diego

 v.                                              ORDER

GAVIN NEWSOM, in his official capacity
as the Governor of California; et al.,

                Defendants-Appellees.

Before: WARDLAW and CLIFTON, Circuit Judges, and HILLMAN,* District
Judge.

      Appellants’ Urgent Motion for an Injunction Pending Appeal Under Circuit

Rule 27-3(b) (ECF No. 5) is DENIED without prejudice to renewing the request

for injunctive relief in conjunction with the merits appeal.

      IT IS SO ORDERED.




      *
             The Honorable Timothy Hillman, United States District Judge for the
District of Massachusetts, sitting by designation.